TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00427-CR


NO. 03-98-00428-CR


NO. 03-98-00429-CR






Phillip Ian Wayne Morris, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT


NOS. 6641, 6642 & 6647, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING






PER CURIAM

In February 1997, appellant pleaded guilty to three indictments accusing him of
burglary of a building.  See Tex. Penal Code Ann. § 30.02 (West 1994).  After accepting
appellant's judicial confessions, the district court found that the evidence substantiated appellant's
guilt, deferred further proceedings, and placed appellant on community supervision for five years. 
In July 1998, the court found that appellant had violated the conditions of his supervision and
adjudicated him guilty in each cause.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West
Supp. 1999).  In local cause number 6641, the court sentenced appellant to incarceration in a state
jail for eighteen months.  In the other causes, the court assessed punishment at incarceration for
two years, but suspended imposition of sentence and returned appellant to community supervision.

Appellant's retained attorney on appeal was permitted to withdraw.  See Tex. R.
App. P. 6.5.  Appellant did not retain substitute counsel or seek the appointment of counsel, and
no briefs have been filed.  Under the circumstances, we will consider the appeals without briefs. 
See Tex. R. App. P. 38.8(b)(4).

We have examined the clerk's records and find no error that should be considered
in the interest of justice.  The judgments of conviction are affirmed.


Before Chief Justice Aboussie, Justices Powers and Kidd

Affirmed

Filed:   December 17, 1998

Do Not Publish